ON APPLICATION FOR REHEARING
LEMMON, Justice,
concurring in the denial of rehearing.
While respondent objected to evidence of his failure to file returns in years other than 1988, the objection was to the admission of that evidence at all. There was no protest based on lack of opportunity to prepare to rebut the evidence.1
In future cases, Disciplinary Counsel might be well advised to provide notice in advance of the intention to use specified evidence as aggravating factors indicating a pattern of misconduct.

. The hearing committee chairman mentioned that the evidence was “in the transcript,” apparently referring to the federal criminal proceeding.